Citation Nr: 1103890	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  98-08 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected bilateral flat feet.

2.  Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected bilateral flat feet.

3.  Entitlement to an increased rating in excess of 30 percent 
for service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from 
December 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
in February 1995 and May 1998.  The Veteran did not request a 
personal hearing before the Board.  

In August 2008, the Board remanded the issues currently on appeal 
and a separate claim for service connection for a degenerative 
disc disease of the lumbar spine to the Appeals Management Center 
(AMC) for further development.  The record indicates that the AMC 
complied with the Board's requests, including the issuance of an 
additional notice letter to the Veteran and the provision of a VA 
medical examination.  As the AMC complied with the August 2008 
Remand directives, we will proceed to render a decision on the 
Veteran's remaining claims.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting the Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

Prior to the return of the case to the Board, in a December 2009 
rating decision, the RO granted the Veteran's claim for service 
connection for degenerative disc disease of the lumbar spine.  As 
the December 2009 rating decision acted as a complete grant of 
that particular claim, it is no longer in appellate status, and 
is not before the Board.  


FINDINGS OF FACT

1.  The Veteran experienced an isolated knee bruise during 
service.

2.  The Veteran did not experience chronic symptomatology of a 
knee disorder during service.  

3.  The Veteran did not experience continuous symptomatology of a 
knee disorder after service.  

4.  The Veteran's current bilateral knee disorder is not related 
to service.  

5.  The Veteran's current bilateral knee disorder is not caused 
or permanently worsened by his service-connected bilateral flat 
feet.

6.  The Veteran's bilateral flat feet disability is characterized 
by pronation, pain on manipulation, and characteristic 
callosities.

7.  For the entire period of increased rating, the Veteran's 
bilateral flat feet disability has not been characterized by 
pronounced flatfoot, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation that is not improved by orthopedic 
shoes or appliances.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, to include as 
secondary to service-connected bilateral flat feet, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2010).

2.  Service connection for a left knee disorder, to include as 
secondary to service-connected bilateral flat feet, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2010).

3.  For the entire rating period under appeal, the criteria for 
an increased rating, in excess of 30 percent, for bilateral flat 
feet have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision 

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A November 2008 VCAA notice substantially satisfied most of the 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide, information 
particular to claims involving secondary service connection, and 
the information required by Vazquez.  

Although this notice was not issued prior to the February 1995 
and May 1998 decisions from which this appeal arises, the RO 
subsequently re-adjudicated the Veteran's claims, as demonstrated 
by the December 2009 Supplemental Statement of the Case (SSOC).  
As the SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a re-
adjudication decision.  Accordingly, the provision of adequate 
notice followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376- 78 (2006) (validating the remedial measures of issuing 
a fully compliant VCAA notification and re-adjudicating the claim 
in the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III) (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's treatment records 
to assist the Veteran with his claims.  In October 1997 and June 
2009, VA provided the Veteran with VA medical examinations to 
determine the nature and etiology of his claimed disorders.  The 
examination reports were based on thorough and accurate review of 
the history, including the claims file and interviews with the 
Veteran, and contained specific findings regarding the natures of 
the Veteran's claimed disabilities.  The October 1997 VA medical 
examination report also contained an opinion regarding the 
etiology of the Veteran's claimed bilateral knee disorders.  
Because these examinations are adequate for rating purposes, 
there is no duty to provide an additional examination or medical 
opinion for these issues.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disorder

The Veteran essentially contends that he experienced 
symptomatology of a bilateral knee disorder, specifically swollen 
knees, during service and that this disorder has continued until 
the present.  Alternatively, the Veteran contends that he has a 
current bilateral knee disorder related to his service-connected 
flat feet.  

After a review of all the evidence of record, lay and medical, 
the Board finds that a preponderance of the evidence is against 
service connection for a bilateral knee disorder.  The Board 
finds that, while the Veteran experienced a knee bruise during 
service, the weight of the evidence demonstrates that he did not 
exhibit chronic symptomatology of a bilateral knee disorder 
during service.  In a November 1962 service treatment record, the 
service examiner noted that the Veteran had twisted his ankle and 
bruised his knee two days prior to examination.  Upon 
examination, the service examiner indicated no swelling of either 
the ankle or the knee.  The service examiner used bandage and 
tape on the knee, and ordered light duty for two days.  

On the question of symptomatology of a knee disorder in service, 
the Board notes that in post-discharge treatment records the 
Veteran detailed in-service knee symptomatology that was not 
noted in the service treatment records.  Specifically, in 
December 1996 and January 1997 private psychiatric treatment 
records, the Veteran reported experiencing swollen knees during 
service in Georgia in 1962.  In the January 1997 psychiatric 
treatment record, the Veteran stated that, while in Georgia, he 
was unable to go out in the field due, in part, to swollen feet.  
However, in an October 1997 VA medical examination report, the 
Veteran stated that he experienced pain in both knees during 
training in Germany in 1961 and that this training, including 
long runs, broke down his body.  

The Board notes that the Veteran is competent to discuss symptoms 
of disorders observable to a lay person.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  However, the Board finds that the Veteran's 
recent statements made for compensation purposes, now reporting 
chronic symptomatology of knee disorders during service and 
continuous post-service symptomatology, are inconsistent with, 
and outweighed by, the other evidence of record that includes the 
Veteran's own, more contemporaneous reported in-service history 
at service separation, the more contemporaneous in-service 
histories made for treatment purposes in service, and the 
clinical findings, and absence of clinical findings in the 
service treatment records and after service.  For these reasons, 
the Board finds the Veteran's reports of chronic knee symptoms in 
service not to be credible. 

The Veteran's service treatment records do not contain any 
notation indicating knee symptomatology other than the November 
1962 service treatment record, noting an asymptomatic knee 
bruise.  There is no factual basis for the assertion of a 1961 
treatment for knee pains following a long run.  In fact, in the 
December 1963 service discharge medical examination report, the 
service examiner noted that the Veteran's lower extremities were 
normal, and, in a contemporaneous report of his medical history, 
the Veteran reported that he did not have and had not had any 
joint deformity, lameness, swollen or painful joints, or locked 
knees.  

The Board finds that the Veteran's history of a knee bruise 
during service with no symptomatology thereafter, as reported and 
recorded in the service treatment records for treatment purposes, 
is of more probative value than the Veteran's subsequent 
histories, mostly given as the Veteran sought service connection 
for his various ailments.  The United States Court of Appeals for 
Veterans Claims (Court) has held that lay statements made when 
medical treatment was being rendered may be afforded greater 
probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not experience continuous symptomatology of 
a knee disorder following discharge from service.  In an August 
1993 post-service private treatment record almost 30 years after 
service separation, the Veteran reported experiencing stiffness 
of the joints, to conceivably include the knees, going back to 
his days in service.  Also, in an October 1997 VA medical 
examination report, the Veteran reported that he had undergone 
treatment since service for conditions incurred during service, 
to include a knee disorder.  However, the Board notes as one 
factor only that the evidence of record contains no post-service 
treatment records indicating a report of symptomatology for a 
knee disorder until a September 1992 VA medical examination 
report, which was provided for a claim for an increased rating 
for the Veteran's flat feet, during which the Veteran stated that 
he currently experienced slippage and pain in his knees.  

Moreover, the Board further notes that the Veteran first applied 
for VA disability benefits in January 1983.  At that time, he 
filed a claim solely for service connection for flat feet, 
without claiming or mentioning a knee disorder.  During the 
subsequent April 1983 VA medical examination, related to that 
original claim, the Veteran did not report experiencing any knee 
disorder symptomatology either before or after service.  
Moreover, at a November 1988 VA medical examination, the Veteran 
stated that he experienced cramps in his legs during service, but 
did not indicate experiencing any specific knee disorder 
symptomatology either during or after service.  For all these 
reasons, and considering the nearly 30 year gap between the 
Veteran's date of discharge and the first treatment record 
indicating knee symptomatology, and the Veteran's absence of 
mention any knee symptomatology during earlier VA medical 
examinations or during a VA compensation claim, the Board finds 
that the Veteran's reports of continuous symptomatology of a 
bilateral knee disorder existing since service lack credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(noting that the Board, as part of its duties, is to weigh the 
evidence of record and determine credibility; the Board may weigh 
the absence of contemporaneous medical evidence as a factor in 
determining credibility of lay evidence).

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's current bilateral knee disorder 
is not directly related to service in that it did not directly 
result from an injury sustained or disease contracted in the line 
of duty.  The records in the claims file contain no competent 
medical evidence indicating a link between the Veteran's current 
bilateral knee disorder, diagnosed in an August 1993 private 
treatment record as osteoarthritis, and service.  The only 
evidence indicating such a link comes from the Veteran's own 
statements; however, in these statements, the Veteran reported 
that he has experienced his current knee disorder since service.  

In light of the Board's finding of fact that the Veteran did not 
in fact experience continuous post-service knee symptomatology, 
the Veteran's statement that his current knee disorder is related 
to service because of continuous symptoms is a factually 
inaccurate assumption that forms his assertion of nexus to 
service.  For the reasons stated above, the Board has found the 
Veteran's statements of a chronic knee disorder beginning during 
service with continuous symptomatology thereafter to lack 
credibility.  As noted above, the Veteran's service treatment 
records do not show continuous symptomatology of a knee disorder 
during service, the Veteran's service December 1963 discharge 
medical examination indicated that his lower extremities were 
normal, and the Veteran, in his own contemporaneous report of his 
medical history, indicated that he had no knee disorders.  
Moreover, the Veteran did not report having a knee disorder until 
1992, even when he had the opportunity to do so during two 
previous VA medical examinations, in April 1983 and November 
1988, respectively.  Considering this evidence, the Board finds 
that the Veteran's statements indicating a direct link between 
his current knee disorder and any incident in service to lack 
credibility.  In addition, as there is no medical evidence 
supporting the Veteran's contentions of nexus to service, the 
Board finds that the Veteran's current knee disorder is not 
directly related to service.

Finally, the Board finds that the Veteran's current bilateral 
knee disorder was neither caused nor aggravated by the Veteran's 
service-connected flat feet.  In a March 1995 statement, the 
Veteran asserted that his current bilateral knee disorder was 
related to his service-connected flat feet disorder.  However, 
the Board notes that the Veteran did not explain why he believed 
the disorders were related and, as noted above, throughout most 
of the pendency of the appeal, asserted that the disorder was 
directly related to swelling of his knees during service.  

Reviewing the medical evidence, in an October 1997 VA medical 
examination report, a VA examiner reported both having reviewed 
the claims file and having treated the Veteran for many years.  
During an interview, the Veteran stated that he experienced knee 
pain in 1961 in Germany.  He stated that in-service training, to 
include long runs, wrecked his body.  He indicated that he had 
been treated for 34 years since service for the same problems as 
he experienced in service.  Having treated the Veteran 
previously, the examiner stated that the history provided by the 
Veteran during the interview was "vastly different" from both 
his own dealings with the Veteran going back many years and the 
history recorded in the claims file.  

Upon discussing his present symptomatology in October 1997, the 
Veteran reported difficulty with walking or standing as he 
experienced a flare-up of symptoms.  He stated that there were no 
alleviating factors.  The Veteran had a knee brace, a cane, and 
an elastic stocking.  He reported that he would hear his knees 
crack when he was moving, and then his knees would slip, causing 
the Veteran to fall to the ground.  He indicated that he did not 
have inflammatory arthritis.

Upon physical examination in October 1997, the VA examiner noted 
that the Veteran had knee flexion to 135 degrees bilaterally, and 
extension to 0 degrees bilaterally.  The examiner found no 
instability of the right or left knee to manual medial and 
lateral counter pressure.  There was a negative Drawer sign.  
Having reviewed the physical findings as well as the history 
provided by the Veteran and the claims file, the VA examiner 
stated that, in his opinion, the pathology of the Veteran's right 
and left knee were not related to the Veteran's service-connected 
flat feet.  Considering the October 1997 VA examiner's history 
with the Veteran, the review of the claims file, the notation of 
the discrepancy between the claims file and the Veteran's 
reported history, and the relatively normal motion and test 
findings performed that day, the Board finds the October 1997 VA 
examiner's opinion to have great probative value in this matter.  
See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating 
that the Board may determine the probative value of medical 
opinions based on their detail, the persuasiveness of their 
opinions, and the physicians' access to the Veteran's medical 
records).  As the record contains no contradictory medical 
opinion indicating a link between the Veteran's current bilateral 
knee disorder and his service-connected flat feet, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran's knee disorders were not caused or aggravated by his 
service-connected bilateral flat feet.  

For these reasons, the Board finds that service connection for a 
left knee or right knee disorder, to include as secondary to 
service-connected bilateral flat feet, is not warranted.   As the 
preponderance of the evidence weighs against the Veteran's claim 
for service connection for a bilateral knee disorder, including 
as secondary to the service-connected bilateral flat feet, the 
benefit of the doubt doctrine is not applicable, and the claim 
for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2010).

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a claimant 
might experience multiple distinct degrees of disability that 
would result in different levels of compensation from the time 
the increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending.  Hart, 21 Vet. App. at 505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Increased Rating for Flat Feet

The Veteran essentially contends that his bilateral flat foot 
disability is more disabling than contemplated by the currently 
assigned 30 percent disability rating.  The RO has evaluated the 
Veteran's flat feet under Diagnostic Code (DC) 5276, the criteria 
used for assessing acquired flat foot disabilities.  38 C.F.R. § 
4.71a.  

Under DC 5276, severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.  

Upon review of the evidence for the rating period, the Board 
finds that a rating in excess of 30 percent rating is not 
warranted for the Veteran's bilateral flat foot disability for 
any period of increased rating claim.  38 C.F.R. § 4.7.  As noted 
above, in order to qualify for the next higher 50 percent rating, 
the evidence must indicate bilateral symptomatology that more 
nearly approximates pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances.  

In this case, the evidence includes many treatment records, to 
include multiple VA medical examination reports, indicating 
treatment for the Veteran's flat foot disorder.  In some of these 
records, to include a January 2000 VA treatment record, the 
Veteran is noted to walk with an abnormal pronation.  Also, the 
Board notes that the some of the treatment records note pain on 
the plantar surface of the foot.  For example, in a February 2000 
VA treatment record and a March 2000 VA medical examination 
report, the Veteran reported experiencing pain in both feet.  
However, the VA examiners indicated that the pain was most likely 
related to the hard arches used to treat the Veteran's pes 
planus.  Subsequent treatment records indicated that a change in 
shoes aided the Veteran's pain.  In the most recent VA 
examination report, written in June 2009, the VA examiner noted 
slight tenderness upon manipulation of the Veteran's feet.  Such 
a finding does not meet the "extreme tenderness" of the plantar 
surface noted in the criteria for a 50 percent rating.  The 
record contains no evidence of either marked inward displacement 
or severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, two of the 
requirements for a 50 percent rating under DC 5276.

The Board notes that the evidence of record indicates that this 
current flat foot disability, for the entire rating period, was 
manifested by pronation, pain on manipulation, and characteristic 
callosities.  However, these are the criteria for a 30 percent 
rating under DC 5276.  As noted above, the Board finds that the 
evidence does not support a finding of bilateral pronounced 
flatfoot disability, required for a 50 percent rating under DC 
5276.  Therefore, the Board finds that the preponderance of the 
evidence weighs against an increased rating greater than 30 
percent for the entire increased rating period.  38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
residuals for the Veteran's flat foot disability are inadequate.  
For example, the ratings assigned under DC 5276 for bilateral 
flat feet are based on the average impairment caused by 
subjective residuals of a flat foot disability.  The schedular 
rating criteria in this case contemplate symptomatology found 
within the evidence of record, specifically pronation, pain on 
manipulation, and characteristic callosities.  The schedular 
rating criteria also contemplate additional symptomatology, such 
as marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.   See 
38 C.F.R. § 4.124a.  

In short, the record does not indicate that the service-connected 
bilateral flat foot disability on appeal causes impairment over 
and above that which is contemplated in the respectively assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. 


App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2010) is not warranted.


ORDER

Service connection for a right knee disorder, to include as 
secondary to service-connected bilateral flat feet, is denied.

Service connection for a left knee disorder, to include as 
secondary to service-connected bilateral flat feet, is denied.  

An increased rating in excess of 30 percent for service-connected 
bilateral flat feet is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


